DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
This communication is in response to the Applicant’s amendment filed on 06/16/2022. Claims 1-3, 6, 9-11, 13, 16 and 19-22 were pending. Claims 1, 3, 13, 16 and 19-20 are amended. Claims 23 and 24 are added. Claims 1-3, 6, 9-11, 13, 16 and 19-24 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 1-3, 6, 9-11, 13, 16 and 19-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Siann et al. (US 20090189981 A1, hereinafter “Siann”) in view of Ohmura et al. (US 20040199303 A1, hereinafter “Ohmura”), and further in view of Fukushima et al. (US 6732313 B2, hereinafter “Fukushima”), further in view of Dorneich et al. (US 20100118147 A1, hereinafter “Dorneich”).


Regarding claim 1 (Currently Amended), Siann disclosed a method of transmitting video data (0009, 0013 and 0042; Figures 1D, 2A-B) from a mobile platform having a video subsystem, the video subsystem including a video source and a video processing subsystem (0097-0099, 0105-0106, 0110-0112 and 0113; Figure 1A; the image capturing module 120 and CPU 110 of the wireless camera 100, “[0097] … The wireless camera 100 can include a central processing unit (CPU) 110 for controlling various functionalities associated with the camera.”, “[0099] The CPU 110 includes a general purpose microcontroller 112 running a light real time operating system. Alternatively, in order to reduce overhead the microcontroller 112 may not use an operation system. The microcontroller 112 can execute programs from an external memory such as a flash memory 114 external to the microcontroller 112 or from memory internal to the microcontroller 112. The CPU 110 also includes an image/video compression engine 116, which can perform proprietary compression algorithms or a standard algorithms such as MPEG2, MPEG4, MJPEG, JPEG, and JPEG2000, and the like. Memory contained in the CPU 110 (e.g., flash memory 114 or other memory devices) can store both compressed and uncompressed video”), comprising: 
capturing video data using the video source, the video processing system performing video processing of the captured video data on the mobile platform, wherein the video processing subsystem and the video source of the video are coupled to the mobile platform such that the video subsystem moves with the mobile platform (0097-0099, 0101 and 0105-0106; Figure 1A; wherein the video subsystem of the wireless camera moves with the wireless device (i.e., mobile platform), and the CPU 110 and microcontroller 112 perform the video processing on the mobile platform, “[0099] The CPU 110 includes a general purpose microcontroller 112 running a light real time operating system. Alternatively, in order to reduce overhead the microcontroller 112 may not use an operation system. The microcontroller 112 can execute programs from an external memory such as a flash memory 114 external to the microcontroller 112 or from memory internal to the microcontroller 112. The CPU 110 also includes an image/video compression engine 116, which can perform proprietary compression algorithms or a standard algorithms such as MPEG2, MPEG4, MJPEG, JPEG, and JPEG2000, and the like. Memory contained in the CPU 110 (e.g., flash memory 114 or other memory devices) can store both compressed and uncompressed video.”); 
maintaining a transmission queue of a plurality of scenes of the processed video data stored on the video processing subsystem on the mobile platform for delivery off the mobile platform via a wireless hotspot, the transmission queue having a predetermined priority order based on order of capture of each of the plurality of scenes (0098, 0182, 0185, 0200; “[0098] In certain implementations, the CPU 110 can be replaced by a simplified micro-coded engine or state machine, or a hard-coded state machine. For example, the micro-coded engine or state machine can be similar to that of an RF ID tag with limited response to input. This is because the wireless camera 100 can perform a limited number of predefined functions and those functions can be programmed into the micro-coded engine or hard-coded state machine. In this manner, the power requirement and the cost of the camera can be reduced. In an alternative implementation, various components of the CPU 110 can be combined into a single ASIC, which integrates the entire active and some passive components and memory in order to achieve power savings. Flash memory or other memory components can be the only exceptions to this integration.”; Please also see, 0134 and 0262; figure 2A; wherein the wireless link 240 is used to transmit the captured scene by the Image Capturing Module 202 of the Wireless Camera 210 to the storage 232 in the Base Station; Please also see, 0042, 0062 or 0103; “The network 260 can be a LAN or wide area network (WAN), a wireless network (e.g., WiFi, WiMax, or cellular networks), or power over Ethernet network (e.g., based on the IEEE 802.a3f standard).”; Please also see, 0129-0131, 0192 and 0198; figures 1B-2B); 
upon coupling to the wireless hotspot, checking for a selection input identifying at least one of the scenes (0127-0129, 0130, 0178 and 0243; figures 5A-C and 7A-B; steps 535, 540 and 560; “[0127] In some implementations, a network 195 can connect the base station 140, video portal device 185, and one or more remote clients 190. Network 195 can include multiple networks and/or different types of networks. For example, network 195 can include a wireless network and the Internet. In some implementations, base station 140 can communicate with a video portal device 185 via a wired or wireless network such as 3G/4G cellular, wired Ethernet, a WiFi network, or a WiMAX network. In some implementations, a video portal device 185 can include one or more processing units to perform operations described herein. A video portal device 185 can host a web server to deliver digital information such as videos, images, or audio to one or more remote clients 190 via a network such as the Internet. In some implementations, a video portal device 185 can include a remote surveillance application to control one or more wireless cameras 170, and can include support for multiple browser clients such as desktop PC, cell phones, and smart phones browser clients.”); and
in the absence of the selection input, transmitting the processed video data in the predetermined priority order and, in the predetermined priority order (0129, 0130 and 0198; figures 1B-2B; in para. [0198], Siann shows that certain portion of the captured video are assigned high priority and are downloaded and transmitted prior to other captured video. Siann further shows instruction can give order images are transmitted, i.e. preview quality first).
Siann failed to disclose the method of transmitting video data, comprising: 
the video subsystem is capable of processing the video prior to transmitting,
upon the mobile platform traveling through a wireless hotspot from among a plurality of wireless hotspots capable of providing a communication channel for the video subsystem, the video subsystem automatically coupling to the wireless hotspot upon finding the wireless hotspot; and
if the selection input has been received, transmitting a first selected scene out of the predetermined priority order .
Ohmura, however, in the same field of endeavor, shows method of transmitting video data, comprising: 
upon the mobile platform traveling through a wireless hotspot from among a plurality of wireless hotspots capable of providing a communication channel for the video subsystem, the video subsystem automatically coupling to the wireless hotspot upon finding the wireless hotspot (0238; Figures 27-32; wherein a hot spot is a place where a wireless Internet connection is available; “[0238] In step S2001, it is detected whether or not a mode is set to a navigation mode. When the mode is set to the navigation mode, a flow proceeds to step S2002, but when the mode is set to other than the navigation mode, detection is continued in step S2001. In step S2002, it is detected whether or not there is data on standby for a communication. When there is the data, a flow proceeds to step S2003, but when there is not the data, a flow proceeds to step S2005. In step S2003, registered hotspot information is searched. In step S2004, map information for navigation is composed with searched hotspot information. In step S2005, a navigation screen is displayed on monitor 107 as shown in FIG. 28. Naturally, the navigation screen is colored/displayed such that a hotspot area where an in-vehicle computer is usable while driving can be differentiated from a hotspot area where a portable hand-held apparatus is brought inside a room and usable therein. And, by selecting an indoor hotspot or an outdoor hotspot, only either of the indoor or outdoor hotspot may be so set as to be displayed. Also, a call area of a cell phone is displayed too.”).
It would have been obvious to person of having ordinary skilled in the art at the time of the invention to incorporate the searching and coupling of hotspot capable of providing communication channel for the video subsystem of Ohmura into wireless video delivery system of Siann in order to have a reliable and fastest data (video) transmission system prior to the vehicle returning to the base station. This will give the benefit of remotely transmitting time sensitive captured data (video) and also reducing the storage requirement of large amount of captured video data on in-vehicle storage.
Siann in view of Ohmura failed to show the method of transmitting video data, comprising: 
video subsystem is capable of processing the video prior to transmitting,
if the selection input has been received, transmitting a first selected scene out of the predetermined priority order.
Fukushima, however, in the same field of endeavor, shows method of transmitting video data, comprising: 
if the selection input has been received, transmitting a first selected scene out of the predetermined priority order (column 23 lines 24-33, column 24 lines 1-8, column 25 lines 6-15; Figures 12-14; “(91) Then, at the transmitting end, the sequence number S1 of the most-recently received high priority packet is compared with the sequence number S4 of the error packet for which the retransmission request has been made. In this case, since the sequence number of the most-recently received high priority packet is smaller than the sequence number of the error packet, the transmitting end performs selective retransmission for those packets having sequence numbers larger than the sequence number S1 and equal to or smaller than the sequence number S4.”, “(99) Then, at the transmitting end, the sequence number S4 of the most-recently received high priority packet is compared with the sequence number S2 of the error packet for which the retransmission request has been made. In this case, since the sequence number S4 of the most-recently received high priority packet is larger than the sequence number S2 of the error packet, the transmitting end performs selective retransmission for only the error packet.”, “(113) Then, at the transmitting end, the sequence number S1 of the most-recently received high priority packet is compared with the sequence number S4 of the error packet for which the retransmission request has been made. In this case, since the sequence number S1 of the most-recently received high priority packet is smaller than the sequence number S4 of the error packet, the transmitting end performs selective retransmission for those packets having sequence numbers which are larger than the sequence number S1 and equal to or smaller than the sequence number S4.”).
It would have been obvious to person of having ordinary skilled in the art at the time of the invention to incorporate the transmission priority decision of Fukushima into wireless video delivery system of Siann in view of the searching and coupling of hotspot capable of providing communication channel for the video subsystem of Ohmura in order to have data transmission out of predetermined priority order when receiving an instruction to do so in order to increase user satisfaction and bandwidth reduction by transmitting important information first and less important information later, thus optimizing bandwidth. 
Siann in view of Ohmura and further in view of Fukushima failed to show the method of transmitting video data, comprising: 
video subsystem is capable of processing the video prior to transmitting,
Dorneich, however, in the same field of endeavor, shows method of transmitting video data, comprising: 
video subsystem is capable of processing the video prior to transmitting (0031; Figure 3; “[0031] In an exemplary embodiment, the adaptive video streaming process 300 is performed in a surveillance context where the occurrence of certain types of events, conditions, and/or phenomena is monitored. As used herein, a triggering event or update event should be understood as referring to a real-time event or occurrence in the environment proximate the unmanned aerial vehicle, as described in greater detail below. Depending on the embodiment, the triggering event may be identified in response to receiving a notification signal indicative of a triggering event from the unmanned aerial vehicle, or alternatively the triggering event may be identified using video processing techniques and other suitable methods. Furthermore, depending on the embodiment, the triggering event may be absolutely or relatively determined and/or identified. For example, the triggering event may be statically defined and generated based on an event that satisfies or exceeds an absolute threshold level or an otherwise fixed criterion, as described in greater detail below. Alternatively, the triggering event may be generated and/or determined based on a change in magnitude relative to a value at a previous time (or for a prior video frame) that exceeds a threshold value.”).
It would have been obvious to person of having ordinary skilled in the art at the time of the invention to incorporate the processing of the captured video on the mobile platform as shown by Dorneich into wireless video delivery system of Siann in view of the searching and coupling of hotspot capable of providing communication channel for the video subsystem of Ohmura and further in view of the transmission priority decision of Fukushima in order to have processed video data transmission and may not need further video processing at the base station in order to expedite the viewing or previewing of the transmitted video without waiting for additional time of video processing. 

Regarding claim 2. (Previously Presented), Siann further shows wherein the transmission queue comprises video data selected for retention off the mobile platform, but suitable for analysis at a later time (0130, 0070, 0072 and 0075; figure 1B; “… video storage 150 can store high quality video and base station 140 can transmit preview quality selections of the high quality video to a video portal device 185.”).

Regarding claim 3. (Currently Amended), Siann further shows wherein the next scene comprises an earliest scene of video data in the transmission queue that has yet to be transmitted to [[the]] an external device (0176, 0178 and 0179; figure 5A; the next scene is sent once the CTS (clear to send) request has been approved. Once the CTS is approved, the earliest video data in the transmission queue will be sent).

Regarding claim 6. (Previously Presented), Siann further shows transmitting a video preview of the first selected scene based on the selection input prior to receiving an instruction to fully download the selected scene (0143 and 0192; figure 2B).

Regarding claim 9. (Previously Presented), Siann further shows where transmitting the next scene is initiated upon determining that a selection input has not been received (0178; figure 5A; ‘560’).

Regarding claim 10. (Previously Presented), Claim 10 has similar limitation as claim rejections discuss above to claim 1. However, claim 10 further recites the method of claim 1, further comprising generating a video preview of the first selected scene. Siann further shows generating a video preview of the first selected scene (0192; “… wireless video data message can include at least a portion of a video feed.”).

Regarding claim 11. (Previously Presented), Siann further shows the method of claim 10, further comprising: receiving an instruction to store video data of the first selected scene in the transmission queue on the mobile platform for delayed transmission via the wireless hotspot (0178; Figure 5A; “steps 565”).

Regarding claim 13 (Currently Amended), System claim 13 is drawn to the system corresponding to the method of using same as claimed in method claim 1. Therefore, system claim 13 corresponds to method claim 1. Therefore, claim 13 is rejected for the same reasons of obviousness as used in rejection to the claim 1 above.

Regarding claim 16 (Currently Amended), System claim 16 is drawn to the system corresponding to the method of using same as claimed in claim 6. Therefore, system claim 16 corresponds to method claim 6. Therefore, claim 16 is rejected for the same reasons of obviousness as used in rejections to claim 6 above.

Regarding claim 19. (Previously Presented), System claim 19 is drawn to the system corresponding to the method of using same as claimed in claim 10. Therefore, system claim 19 corresponds to method claim 10. Therefore, claim 19 is rejected for the same reasons of obviousness as used in rejections to claim 10 above.

Regarding claim 20. (Previously Presented), System claim 20 is drawn to the system corresponding to the method of using same as claimed in claim 11. Therefore, system claim 20 corresponds to method claim 11. Therefore, claim 20 is rejected for the same reasons of obviousness as used in rejections to claim 6 above.

Regarding claim 21. (Previously Presented), Fukushima further shows the method of claim 1, wherein transmitting the first selected scene is performed prior to transmitting a next scene of the plurality of scenes of the video data from the transmission queue in the predetermined priority order (column 23 lines 24-33, column 24 lines 1-8 and column 25 lines 6-15; Figures 12-14).
The motivation used to combine the Fukushima prior art with the Siann prior art in view of Ohmura prior art on the rejection of claim 1 above still applies to the rejection of claim 21.

Regarding claim 22. (Previously Presented), System claim 22 is drawn to the system corresponding to the method of using same as claimed in claim 21. Therefore, system claim 22 corresponds to method claim 21, and is rejected for the same reasons of obviousness as used in rejections to claim 21 above.

Regarding claim 23. (New), Ohmura further shows the method of claim 1, wherein the mobile platform travels predetermined routes within a geographic region (0240; Figure 29; “[0240] Also, a hotspot where to stop over is first predetermined and then a route may be worked out. FIG. 29 is a flow chart showing a control of working out a driving route to be executed in in-vehicle computer 201.”).
The motivation used to combine the Ohmura prior art with the Siann prior art on the rejection of claim 1 above still applies to the rejection of claim 23.

Regarding claim 24. (New), System claim 24 is drawn to the system corresponding to the method of using same as claimed in claim 23. Therefore, system claim 24 corresponds to method claim 23, and is rejected for the same reasons of obviousness as used in rejections to claim 21 above.


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6, 9-11, 13, 16 and 19-24  have been considered but are moot based on new ground of rejection.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ASMAMAW G. TARKO
Examiner, Art Unit 2482



/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482